Case 3:20-cv-01986-S-BN Document5 Filed 11/25/20 Page1ofi1 PagelD 20

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
CLINTON WYLIE §
§
v. § CIVIL ACTION NO. 3:20-cv-1986-S
§
JUDGE REED O’CONNOR, §
FACEBOOK, and JUDGE JEFFREY L. §
CURETON §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED November 25, 2020. Jada’

UNITED STATES DISTRICT JUDGE

 
